--------------------------------------------------------------------------------

Exhibit 10.5

English Translation of Shenzhen Employment Agreement
(For full-time employees)

Prepared by Shenzhen Bureau of Labor and Social Security

Party A (Employer): Shenzhen Junlong Culture Communication Co., Ltd.

Address: Suite 1010, Unit D, Block 1, Yuanjing Garden, Longxiang Road, Zhongxin
Cheng, Longgang District, Shenzhen, PRC

Legal representative (Principal): Guo Dishan

Contact Person: _______________

Telephone: 28943820

 

Party B (Employee): Tu Fan

Sex: Female

ID No.: 140103198009130621

Address: ____________________

Tel: 13798292063

This employment agreement is made and entered into by and between Party A and
party B according to Labor Law of the People’s Republic of China (hereafter
referred to as Labor Law), Labor Contract Law of the People’s Republic of China
(hereafter referred to Labor Contract Law) and other relevant laws and
administrative regulations, on voluntary basis and equal standing:

Article 1 Employment Term

1. Party A and Party B agree to choose the (1) way below to determine the
employment term.

(1) Fixed term: commencing from April 1, 2009 to March 31, 2012.

(2) Non-fixed term: commencing upon the ___/___ day of ___/___ , ___/___ .

(3) Term of completion of certain work: commencing upon the ___/___ day of
___/___, till the work of ___/______________has been completed. The sign of the
completion of the work is ___________/__________.

2. Probationary period

--------------------------------------------------------------------------------

The probationary period shall be ______________/________________. (The
probationary period is included in the employment term; if no probationary
period, please fill in “No”.)

Article 2 Job and place of work

Party B shall undertake the job of secretary of board of directors.

The place of work is Shenzhen.

Article 3 Working hour, rest and vocation

1. Party A and Party B agree to choose the (1) way below to determine Party B’s
working time.

(1) Standard working hours system: Party B shall work for 8 hours a day (not to
exceed eight hours), and 40 hours for a week (not to exceed forty hours), and at
least one day rest per week.

(2) Irregular working hours system: after the examination and approval of the
bureau of labor and social security, the parties may choose irregular working
hours system.

(3) Comprehensive working hours system: after the examination and approval of
the bureau of labor and social security, the parties may choose comprehensive
working hours system.

2. If due to needs in production and operations, Party A may extend working
hours. The parties shall abide by Article 41 of Labor Law in overtime working.

3. Party B shall enjoy statutory holidays, annual leave, wedding leave,
maternity leave and funeral leave as provided by law.

4. Other rest and leave arranged for Party B__________/____________. 

Article 4 Salary

1. Party A shall establish its own salary distribution regulation, and shall
inform Party B. The salary paid to Party B shall not be lower than the annual
minimum wage standard of the locality.

2. Party B’s salary shall be 4,000.00 RMB Yuan / month (Party B’s salary during
probationary period shall be __________/____________ RMB Yuan ___/___ month.),
or Party B’s salary shall be determined by __________/____________

3. Party A shall pay Party B his salary on the 15th day of every month. Party
B’s salary shall be paid in cash and shall be paid monthly at least.

4. Party B’s overtime pay, leave pay and pay for specific circumstances shall be
paid according to relevant laws and regulations.

5. Other provisions on salary payment agreed by Party A and Party B:
__________/____________

Article 5 Social insurance and welfare

1. Party A and Party B shall participate in social insurance schemes according
to law, provincial and municipal regulations and pay social insurance fees.

2

--------------------------------------------------------------------------------

2. Where Party B suffers from diseases or non-work-related injury, Party A shall
arrange a medical treatment period for Party B and pay the medical subsidy fee
for Party B according to law, or provincial and municipal regulations.

3.Where Party B suffers from occupational diseases, or work-related injury,
Party A shall handle the occasion according to Laws of the People’s Republic of
China on the Prevention and Treatment of Occupational Diseases and Regulation on
Work-related Injury Insurance and other related laws and regulations.

4. Other welfares provided by Party A: accommodation and meal.

Article 6 Labor protection and working condition

1. To effectively protect Party B’s safety and health, Party A shall provide
Party B with workshop whose condition shall comply with national health
standards and necessary labor protection articles according to the relevant
state, provincial and municipal labor protection regulations.

2. Party A shall provide special labor protection for female and minor employees
according to state, provincial and municipal regulations.

3. When undertaking the operation of __________/____________, Party B may expose
to the occupational diseases of __________/____________, and Party A shall take
the labor protection of __________/____________, and organize Party B to go for
body check-up(s) __/__a year.

4. Party B has the right to refuse to engage in dangerous operations forced upon
him by the management personnel of Party A in violation of the relevant
regulations, and has the right to require Party A to stop the foresaid act or
report the foresaid acts to administrative authority.

Article 7 Rules and regulations

1. The lawful rules and regulations stipulated by Party A shall informed to
Party B.

2. Party B shall observe the laws and state, provincial and municipal
regulations and the lawful rules and regulations stipulated by Party A, abide by
the safety rule and ethics, timely fulfill his job assignments and improve his
vocational skills.

3. Party B shall observe the laws and state, provincial and municipal
regulations regulation on birth planning.

Article 8 Modification

The modification of this agreement shall be agreed upon by both parties through
negotiations and in written form. Each party shall hold a modified copy.

Article 9 Dissolution and termination of agreement

1. Party A and Party B may dissolve the agreement if they so agree upon
negotiations.

2. Party B may dissolve the agreement if he notifies Party A in writing 30 days
in advance. During the probationary period, Party B may dissolve the agreement
if he/she notifies Party A 3 days in advance.

3

--------------------------------------------------------------------------------

3. Where Party A is under any of the following circumstances, Party B may notify
Party A to dissolve the agreement:

(1) Party A fails to provide labor protection or work conditions as provided in
the agreement;

(2) Party A fails to timely pay the full amount of remunerations;

(3) Party A fails to pay security premiums for Party B;

(4) The rules and regulations stipulated by Party A are contrary to any law or
regulation and impair the rights and interests of Party A;

(5) The agreement is invalid where Party A induced Party B to enter into or
modify the agreement against Party B’s true intention by fraud or duress, or by
taking advantage of Party B’s hardship;

(6) Party A disclaims its legal liability or denies Party B’s rights, which
invalidates the agreement;

(7) Where Party A violates the mandatory provisions of law or administrative
regulations; or

(8) Any other circumstances prescribed by other laws or administrative
regulations subject to which Party B is entitled to dissolve the agreement.

4. If Party B forces Party A to work by the means of violence, threat, or
illegally restraining personal freedom, or violates the safety regulations to
order or force Party B to perform dangerous operations that endanger Party B’s
personal life, Party B may immediately dissolve the agreement without notifying
Party A in advance.

5. Where Party B is under any of the following circumstances, Party A may
dissolve the agreement:

(1) It is proved that Party B does not meet the recruitment requirements during
the probation period;

(2) Party B seriously violates the rules and regulations stipulated by Party A;

(3) Party B causes any severe damage to Party A because Party B seriously
neglects his duties or seeks private benefits;

(4) Party B simultaneously enters into other employment relationships with other
employers and thus seriously affects his completion of his job assignment; or
Party B refuses to make the ratification after Party A points out the problem;

(5) The agreement is invalid where Party B induced Party A to enter into or
modify the agreement against Party A’s true intention by fraud or duress, or by
taking advantage of Party A’s hardship; or

(6) Party B is under investigation for criminal liabilities according to law.

6. Under any of the following circumstances, Party A may dissolve the agreement
if it notifies Party B in writing 30 days in advance or after it pays the
employee an extra month’s salary:

(1) Party B suffers from diseases or non-work-related injuries, and cannot
resume his original position after the expiration of the prescribed time period
for medical treatment, nor can he assume any other position arranged by Party A;

4

--------------------------------------------------------------------------------

(2) Party B is incompetent to his position and remains incompetent after
training or changing the position; or

(3) The objective situation, on which the conclusion of the agreement is based,
has changed dramatically, and the agreement is unable to be performed and no
amendment is reached after negotiations between Party A and Party B

7. Under any of the following circumstances, if it is necessary to lay off 20 or
more employees, or if it is necessary to lay off less than 20 employees but the
layoff accounts for 10% or more of the total number of the employees, Party A
shall make a statement to the labor union or all its employees 30 days in
advance. After it has solicited the opinions from the labor union or of the
employees, it may lay off the numbers of employees upon reporting the employee
reduction plan to the labor administrative departments:

(1) It is under revitalization according to the Enterprise Bankruptcy Law;

(2) It encounters serious difficulties in production and business operation;

(3) The enterprise changes products, makes important technological renovation,
or adjusts the methods of its business operation, and it is still necessary to
lay off the number of employees after changing the employment agreement; or

(4) The objective economic situation, on which the employment agreement is
based, has changed dramatically and Party B is unable to perform the agreement.

8. Under any of the following circumstances, the employment agreement ends:

(1) The term of the agreement has expired;

(2) Party B has begun to enjoy the basic benefits of his pension;

(3) Party B is deceased, or is declared dead or missing by the People’s Court;

(4) Party A is declared bankrupt;

(5) Party A’s business license is revoked or Party A is ordered to close down
its business or to dissolve its business entity, or Party A makes a decision to
liquidate its business ahead of the schedule; or

(6) Other circumstances proscribed by other laws or administrative regulations.

Article 10 Pecuniary compensation

1. Under any of the following circumstances, Party A shall pay Party B pecuniary
compensation.

(1) Party A terminates the agreement upon the negotiation with Party B as
prescribed in sub-clause 1 of Article 9;

(2) Party B terminates the agreement as prescribed in sub-clause 3 and 4 of
Article 9;

(3) Party A terminates the agreement as prescribed in sub-clause 6 of Article 9;

5

--------------------------------------------------------------------------------

(4) Party A terminates the agreement as prescribed in sub-clause 7 of Article 9;

(5) The agreement is terminated as prescribed in item 1 of sub-clause 8 of
Article 9 except that Party A maintains the original condition or sets stringent
condition for renewing the agreement and Party B does not agree to renew the
agreement.

(6) The agreement is terminated as prescribed in item 4 and 5 of sub-clause 8 of
Article 9;

(7) Any other circumstances prescribed by other laws or administrative
regulations that authorized the pecuniary compensation.

2. Where the parties dissolve or terminate the agreement, the pecuniary
compensation shall be paid as prescribed in Labor Contract Law and state,
provincial and municipal regulations. Where Party A shall pay pecuniary
compensation to Party B, it shall pay it when Party B completes the hand-over
procedure.

Article 11 Procedure of dissolution and termination of agreement

When the parties dissolve or terminate the agreement, they shall proceed to
complete the hand-over procedures and Party A shall issue a written
certification for Party B and transfer Party B’s archives and social insurance.

Article 12 Settlement of disputes

Where a labor dispute arises out of this employment agreement, it shall be
settled through negotiation. If no settlement is reached upon negotiation, the
parties concerned may apply with the labor dispute mediation committee or labor
union of Party A for mediation or may apply with the labor disputes arbitration
committee for arbitration. If no party raises an objection to the arbitration
award, each party shall fulfill his respective obligations according to the
arbitration award. If the arbitration award is not accepted, the case may be
brought before the people’s court.

Article 13 Other provisions needed to be agreed to by the parties:

            /
__________________________________________________________________________________

Article 14 Miscellaneous

1. Where matters have not been provided in the agreement or provisions of this
agreement conflict with the law and regulations in effect, the law and
regulations in effective govern or prevail.

2. This agreement shall take effect where the parties set their hands or seals
hereunto. The agreement is invalid if it is altered or being signed by other
person without written authorization.

3. This agreement is made in two duplicates and each party will hold one copy.

Party A (seal): Party B (signature): Tu Fan     Shenzhen Junlong Culture
Communication Co., Ltd.  /s/ Tu Fan


Legal representative: Guo Dishan       (Principal)       /s/ Guo Dishan      
Date : April 1, 2009 Date : April 1, 2009

6

--------------------------------------------------------------------------------